Citation Nr: 1046758	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel








INTRODUCTION

The claimant/appellant alleges she is a deserving guerilla 
veteran of World War II. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2010 decisional 
letter from the Manila RO that denied the appellant's claim 
seeking compensation from the Filipino Veterans Equity 
Compensation Fund.  Because veteran status of the person seeking 
benefits is a threshold requirement for establishing entitlement 
to such benefit, that is the matter before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time 
payment from the Filipino Veterans Equity Compensation Fund.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to 
the instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that, in claims 
where it is necessary to first establish veteran status, proper 
VCAA notice must be tailored to also inform claimants of the 
information or evidence necessary to prove the element of veteran 
status, what information the appellant is responsible for 
providing, and what information VA will seek to obtain concerning 
that element.

A close review of the claims file shows the appellant has not 
been advised of VA's duties to notify and assist in the 
development of her claim prior to its initial adjudication.  
However, the Board finds that she is not prejudiced by such 
notice defects.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
the United States Supreme Court reversed the case of Sanders v. 
Nicholson, 487 F.3d 881 (2007), which had held that any error in 
VCAA notice should be presumed prejudicial and that VA must 
always bear the burden of proving that such an error did not 
cause harm.  In reversing Sanders, the Supreme Court in essence 
held that - except for cases in which VA has failed to inform the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, and determinations on the 
issue of harmless error should be made on a case-by-case basis.  
Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged 
that she was prejudiced because she did not receive notice of 
what was needed to substantiate her claim.  The record reflects 
that based on information she provided in her April 2009 claim 
for benefits, the RO sought service department verification of 
her service, and based on service department certification that 
she did not have qualifying service, determined that she is 
ineligible for VA benefits as a matter of law.  When an appellant 
is ineligible for VA benefits as a matter of law based on the 
service department's refusal to certify the appellant's service, 
she is not prejudiced by VA's failure to notify her of the 
various methods available for proving Philippine veteran status.  
See Palor, 21 Vet. App. at 332-33 (noting that "given the 
binding nature of the U.S. service department's certification . . 
. a remand for further development could not possibly change the 
outcome of the decision.").

The RO sought certification of the appellant's military service.  
There is no indication that information submitted by VA to the 
service department for the purposes of certifying her service was 
erroneous or incomplete.  The appellant has submitted affidavits 
from women who assert that they served with her during World War 
II as well as a copy of a roster entitled "Women's Auxiliary 
Service Battalion Guerilla" and a list entitled "Unit I-Co. 
A" wherein the Veteran's birth name appears in a list under the 
heading "First Squad".  However, none of this evidence suggests 
that re-certification of her service/nonservice is necessary.  
This is so because her contentions with respect to the unit in 
which she served remain unchanged since she first reported her 
unit information in her April 2009 claim for benefits.  VA's duty 
to assist is met.  Accordingly, the Board will address the merits 
of the claim.

B.	Factual Background

The appellant contends she is a deserving guerilla veteran of 
World War II and that she served with the Carmen Auxiliary 
Service (W.A.S.) Bohol Area Command from March 1943 to May 1945.  
In her April 2009 application for one-time payment from the 
Filipino Veterans Equity Compensation Fund, she listed her full 
name, provided her birthplace and date of birth, her dates of 
service, and the unit in which she service.  She also provided 
the names of her spouse, father, and mother.

In November 2009, based on the information the appellant 
provided, the National Personnel Records Center (NPRC) certified 
that she had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.
C.	Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."  For purposes of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and, (3) in the opinion 
of the VA, the document is genuine and the information contained 
in it is accurate. 38 C.F.R. § 3.203(a).   When the claimant does 
not submit evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request verification 
of service from a service department. 38 C.F.R. § 3.203(c).

The appellant has not submitted any documents that meet the first 
requirement of 38 C.F.R. §  3.203(a).  She has not submitted a DD 
Form 214, a Certification of Release or Discharge from Active 
Duty, or an original Certificate of Discharge from the U.S. Armed 
Forces.  Therefore, VA sought service department verification of 
whether the appellant served in the U.S. Armed Forces in the 
Philippines (and specifically whether she has had guerrilla 
service as alleged).  In April 2009, the service department (via 
the NPRC) certified it had no record of the appellant serving as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This certification is binding on VA; VA has no authority 
to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).  If a change of service department certification is 
what the appellant seeks, her remedy lies with the service 
department and not with VA.

The appellant has provided no further evidence that would warrant 
a request for re-certification of her service/nonservice by the 
service department, and VA must abide by the service department's 
certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Accordingly, the Board finds the appellant did not have 
the requisite service and is not a veteran so as to establish 
eligibility for compensation from the Filipino Veterans Equity 
Compensation Fund.  Since the law is dispositive in this matter, 
the claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The appeal to establish veteran status for the appellant and her 
entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


